DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 15 September 2020 has been entered.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below.  Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.  Authorization for this examiner’s amendment was given in an interview with Tatsuya Sawada on 25 January 2021.
The application has been amended as follows: 
Amend claim 1 to incorporate claim 17:

"…wherein the martensitic stainless steel sheet has a tensile strength of 1300 MPa or more, an elongation of 7.0 % or more, , and a structure of the martensitic stainless steel sheet contains, in a volume ratio, 90 % or more of martensite."

Cancel claim 17.

Reasons for Allowance
The following is an Examiner's statement of reasons for allowance:
US 5,624,504 is the closest prior art.
US '504 discloses a martensitic stainless steel comprising a chemical composition that substantially overlaps with the instantly claimed chemical composition (claim 1; col. 3, lines 13-37) that can be rolled to form a steel strip (i.e., a sheet; col. 3, lines 38-41); see the table below for comparison between the chemical compositions.
Element
Instant Claims
US '504
Overlap
C
0.03-0.20
<0.1
0.03-0.1
Si
0.01-2.0
<2.0
0.01-2.0
Mn
0.01-3.0
<4.0
0.01-3.0
P
<0.05
<0.04
<0.04
S
<0.01
<0.01
<0.01
Cr
10-16
10-20
10-16
Ni
0.01-0.2
<4.0
0.01-0.2
Al
0.001-0.5
<0.2
0.001-0.2
Zr
0.005-0.5
N/A
N/A
N
0.03-0.2
<0.12
0.03-0.12
Cu
0.01-3.0
<4.0
0.01-3.0
Mo
0.01-0.5
<3.0
0.01-0.5
Co
0.01-0.5
N/A
N/A
Ti
0.01-0.5
N/A
N/A
Nb
0.001-0.05
N/A
N/A
V
0.01-0.5
N/A
N/A
B
0.0002-0.003
0.005-0.03
NONE
Ca
0.0002-0.01
<0.1
0.0002-0.01
Mg
0.0002-0.01
<0.1
0.0002-0.01
Fe
Balance
Balance
Balance


The steel of US '504 can be selected to possess an elongation of 7.0% or more as shown by the examples 11-16 in Table 3 (col. 9 and 10) that possess elongation values of 10-16% and martensite amounts of 20-95% by volume (claim 1), thus inclusive of 90-95% by volume.  
However, US '504 is silent as to the presence of Zr in an amount of 0.005-0.5% in its composition.  US '504 also does not disclose or suggest the claimed B amount range of 0.0002-
	Therefore, it would not have been obvious for one of ordinary skill in the art at the effective filing date of the instant application to reduce the boron content of US '504 to below 0.005% to the presently claimed range of 0.0002-0.003% as such a change would render the sheet of US '504 ineffective for its intended use as it would increase the rate of edge cracking.
	In light of the above, the present claim is passed to issue.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Christopher D Moody whose telephone number is (571)272-7972.  The examiner can normally be reached on 0730-1630 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

CHRISTOPHER D. MOODY
Examiner
Art Unit 1732


/C.D.M./Examiner, Art Unit 1732                                                                                                                                                                                                        



/CORIS FUNG/Supervisory Patent Examiner, Art Unit 1732